                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 29, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

FERNANDO S. NARRO,                           §
TDCJ # 02101682,                             §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 3:16-CV-0310
                                             §   APPEAL NO. 18-40912
                                             §
E EDWARDS, et al,                            §
                                             §
        Defendants.                          §

                                        ORDER

       On August 28, 2018, this Court granted summary judgment for Defendants and

dismissed the civil rights suit brought by state inmate Fernando S. Narro (Dkt. 32, Dkt.

33).   Narro has filed a motion for leave to proceed in forma pauperis on appeal (Dkt.

37). Because the plaintiff is incarcerated, this case is governed by the Prison Litigation

Reform Act (the “PLRA”). The PLRA requires prisoners to pay an initial partial filing

fee for all civil actions and appeals. 28 U.S.C. § 1915(b)(1). The PLRA also requires

prisoners to pay the balance of the full appellate filing fee ($505.00). Because the appeal

does not appear to have been taken in bad faith, see FED. R. APP. P. 24(a)(3)(A), and

based on the certified inmate trust fund account statement (Dkt. 40) submitted by Narro,

the Court ORDERS that:

       1.     The application for leave to proceed in forma pauperis (Dkt. 37) is

GRANTED.




1/2
       2.     The plaintiff is not assessed an initial partial filing fee because the

documentation provided in support of his motion shows that he lacks the requisite funds.

       3.     The plaintiff shall pay $505.00, the balance of the full filing fee, in periodic

installments as required by 28 U.S.C. § 1915(b). The agency shall collect this amount

from the plaintiff=s trust account, when available, and forward it to the Court.

       4.     The plaintiff is responsible for signing all consents and other documents

required by the agency having custody of plaintiff to authorize the necessary withdrawal

from the plaintiff=s inmate trust account.

       The Clerk will send copies of this order to the parties, and will provide a copy

by regular mail, facsimile transmission, or e-mail to (1) the TDCJ - Office of the

General Counsel, Capitol Station, P.O. Box 13084, Austin, Texas 78711, fax 512-

936-2159, and (2) the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-

0629, fax 936-437-4793.

       SIGNED at Galveston, Texas, this 29th day of October, 2018.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




2/2
